Rhodes, C. J.,
delivered the opinion of the Court:
The judgment for the principal of the promissory note is erroneous—because the complaint shows, that when the action was commenced, the note had not become due. The plaintiff might have taken a judgment for a sale of so much of the mortgaged premises, as might be necessary to satisfy the interest then due; but the order for the sale of all the premises was erroneous. The personal judgment against the defendant was erroneous. (See Practice Act, Sec. 246.)
Judgment reversed, and cause remanded,